          Case 2:19-cv-02122-KJD-NJK Document 21 Filed 11/10/20 Page 1 of 1




 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6
     TUONG NGUYEN,
 7                                                          Case No.: 2:19-cv-02122-KJD-NJK
              Plaintiff(s),
 8                                                                        ORDER
     v.
 9
     TERESA NGUYEN, et al.,
10
              Defendant(s).
11
12           On September 4, 2020, the Court issued an order denying Plaintiff’s application to proceed
13 in forma pauperis. Docket No. 14. On November 3, 2020, Plaintiff paid the filing fee. Docket
14 No. 19.
15           Accordingly, the Clerk’s Office is INSTRUCTED to file Plaintiff’s complaint. Docket
16 No. 1-1. Plaintiff must effectuate service no later than February 8, 2021. See Fed.R.Civ.P. 4(m).
17           IT IS SO ORDERED.
18           Dated: November 10, 2020
19                                                               ______________________________
                                                                 Nancy J. Koppe
20                                                               United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                     1
